Case: 13-20772      Document: 00512809769         Page: 1    Date Filed: 10/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20772
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 21, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE VIRGILIO MEJIA-ESCOBAR, also known as Jose Escobar Virgillio, also
known as Jose V. Mejia, also known as Jose Virgilo Mejia-Escobar, also known
as Jose Virgilio Mejia Escobar, also known as Cristian Hernandez, also known
as Jose Mejia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-497-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Virgilio Mejia-Escobar has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mejia-Escobar has not filed a response. We have reviewed counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20772    Document: 00512809769    Page: 2   Date Filed: 10/21/2014


                                No. 13-20772

brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2